NIX, Presiding Judge.
This is an original proceeding in mandamus by Quincy O’Neal, an inmate of the State Penitentiary at McAlester, Oklahoma, in which he seeks an order of this court directing the District Court of Tulsa County to prepare and furnish him with a ■transcript of the proceeding in connection with the trial and conviction of the petit-tioner in said court. Petitioner was tried *508and convicted and sentenced on June 15, 1960 in said court.
Title 22 O.S.A., § 1054, as amended, provides that in felony cases an appeal must be taken within three months after the judgement is rendered. This provision of the statute is mandatory, and must be strictly followed, and this Court cannot entertain an appeal not perfected within such time. In the case of In re Application of Bert Miller, 87 Okl.Cr. 423, 198 P.2d 755, this Court said:
“There is no statute in this state which permits this court to issue an order requiring the district court to furnish a transcript or casemade after the time has expired for taking an appeal in a criminal case.” See also, Tony Monzell v. State, 78 Okl.Cr. 34, 143 P.2d 163; Application of Cannon, Okl.Cr., 360 P.2d 732.
Since the application herein is not timely made, and this Court would have no jurisdiction to consider an appeal of the Petitioner if the same were lodged at this time, the Application for Writ of Mandamus must be, and is, hereby denied.
BUSSEY and BRETT, JJ., concur.